DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9-13, 16-20, 26, 27, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tharayil et al (US Pat No 8,376,357).
Regarding claim 1, Tharayil discloses a sheet conveying device comprising: 
a position detector (e.g. E1, E2, E3, shown in figure 5, column 8, lines 3-9) including at least one sensor configured to detect a position of a side end of a conveyance target medium; 
a position adjuster (105, 110, shown in figure 2) including a pair of rollers configured to hold and convey the conveyance target medium, and corresponding driving motors configured to adjust a position of the conveyance target medium by performing at least one of (i) moving the pair of rollers in a width direction of the conveyance target medium and (ii) rotating the pair of rollers in a rotation direction around a shaft; and 
a controller (performing the control process of 200) including a processor (noted in column 14, lines 50-64) configured to while the conveyance target medium is being conveyed by the pair of rollers, perform an operation of changing a conveying speed of the conveyance target medium while the conveyance target medium is being conveyed according to an amount of a change of the position of the conveyance target medium (noted at least in column 4, lines 19-37).

Regarding claims 2 and 12, Tharayil discloses the position detector is configured to repeatedly detect the position of the side end of the conveyance target medium (noted at least in column 4, lines 19-37).
Regarding claims 3 and 13, Tharayil discloses the controller is configured to repeatedly change the conveying speed of the conveyance target medium, according to the change of the position of the conveyance target medium after adjustment by the position adjuster (e.g. during repeating the process for determining the amount of change required, the speed of the conveyance target medium is changed, noted in column 4, lines 19-37).
Regarding claims 9 and 25, Tharayil discloses a number of times the position adjuster repeatedly adjusts the position of the conveyance target medium and a number of times the controller changes the conveying speed of the conveyance target medium are less than a number of times the position detector detects the position of the side end of the conveyance target medium (e.g. in a state where the sheet is oriented correctly from the start).
Regarding claims 10, 16 and 26, Tharayil discloses an image forming apparatus (e.g. column 6, lines 60+).

Regarding claim 11, Tharayil discloses a sheet conveying device comprising: 
a position adjuster (105, 110) including a pair of rollers configured to hold and convey a conveyance target medium, and corresponding driving motors configured to adjust a position of the conveyance target medium by performing at least one of (i) moving the pair of rollers in 
a plurality of position sensors (e.g. P1, P2, E1, E2, E3) each including at least one sensor configured to detect a position of a side end of the conveyance target medium, the plurality of position sensors including a downstream sensor downstream from the pair of rollers and an upstream sensor upstream from the pair of rollers (shown in figure 5); and 
a controller (performing the control process of 200) including a processor (noted in column 14, lines 50-64) configured to while the conveyance target medium is being conveyed by the pair of rollers, perform an operation of changing a conveying speed of the conveyance target medium while the conveyance target medium is being conveyed according to an amount of a change of the position of the conveyance target medium (noted at least in column 4, lines 19-37).

Regarding claim 17, Tharayil discloses a method of conveying a conveyance target medium comprising: 
repeatedly performing, while the conveyance target medium is being conveyed by a pair of rollers, multiple times included in a position adjuster an operation of changing a conveying speed of the conveyance target medium while the conveyance target medium is being conveyed according to an amount of a change of the a position of the a side end of the conveyance target medium (noted at least in column 4, lines 19-37).
Regarding claim 18, Tharayil discloses the position adjuster is configured to adjust the position of the conveyance target medium by performing at least one of (i) moving the 
Regarding claim 19, Tharayil discloses the operation of changing the conveying speed includes repeatedly changing the conveying speed of the conveyance target medium, according to the change of the position of the conveyance target medium adjusted by the position adjuster (noted at least in column 4, lines 19-37).
Regarding claim 20, Tharayil discloses the method further comprises instructing driving motors (115, 120) to repeatedly adjust the position of the conveyance target medium while the conveyance target medium is being conveyed (noted at least in column 4, lines 19-37).
Regarding claims 27 and 29, Tharayil discloses the processor is configured to change the conveying speed according to the amount of the change of the position of the conveyance target medium after the conveyance target medium is adjusted by the position adjuster (e.g. by repeatedly detecting and correcting skew of the sheet as the sheet is fed, as noted above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 22, 23, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Tharayil et al in view of Yoshinaga et al (US Pat No 4,733,281).
Regarding claims 6, 22, 23, 31, and 32 it is noted that Tharayil fails to disclose the use of a gripping drum after registration. However, Yoshinaga discloses a similar sheet conveying device comprising a conveyance rotary body (29) having an outer circumferential surface on which a handle (30) configured to grip the conveyance target medium is mounted. It would have been obvious to one having ordinary skill to have modified the device taught by Yamane in view of '912 to use a conveyance rotary body having a handle to achieve the predictable result of providing a device with electrostatic traction to hold the sheet while an image is being formed (e.g. obvious to try with limited predictable results). Further, the combination discloses changing the conveying speed of the conveyance target medium based on a magnitude that the position adjuster adjusts the position of the side end of the conveyance target medium to convey the conveyance target medium to the conveyance rotary body at a time when the handle grips the conveyance target medium (e.g. as noted in the rejection of claim 1).

Allowable Subject Matter
Claims 5, 7, 21, 28, 30, 33-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art on record discloses or teaches the claimed features.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Cicchino whose telephone number is (571)270-1954.  The examiner can normally be reached on Monday-Friday, 8:30AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patrick Cicchino/Primary Examiner, Art Unit 3619